Title: To James Madison from William Lambert, 10 March 1813
From: Lambert, William
To: Madison, James


Sir,City of Washington, March 10th. 1813.
I acknowledge with gratitude and respect, an offer made to me by the Secretary of State yesterday morning, of an appointment of Commissary of prisoners at the British island of Barbadoes. To your friendship, as well as his, I must be indebted for an unequivocal proof of confidence, and regard to my interest. I wrote yesterday to Mr. Monroe, assigning certain reasons, which however futile and improper they may appear to others, have sufficient weight with me to decline a trust, in the execution of which, I might, probably, be involved in a series of difficulties, which I am by no means prepared to encounter. Some other employment within the limits of the United States, and, possibly, at the seat of their government, may, ere long, present itself, which I am better qualified to fill, and can be honorably obtained without descending to the pitiful arts of intrigue and detraction, to enter upon it at first, or to maintain the office, when bestowed. I have the honor to be, with great and sincere respect,
William Lambert.
